FILED
                             NOT FOR PUBLICATION                             JUN 09 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ARACELY DE LA LUZ POLANCO-                       Nos. 07-71933
CHINCHILLA,                                           07-72692

               Petitioner,                       Agency No. A029-135-265

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       In these consolidated petitions for review, Aracely De La Luz Polanco-

Chinchilla, a native and citizen of El Salvador, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order denying her motion to reopen deportation

proceedings under the Nicaraguan Adjustment and Central American Relief Act

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“NACARA”), and its order denying her motion to reconsider. Our jurisdiction is

governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of

motions to reopen and reconsider, Mohammed v. Gonzales, 400 F.3d 785, 791 (9th

Cir. 2005), and we deny in part and dismiss in part the petitions for review.

      The BIA did not abuse its discretion in denying Polanco-Chinchilla’s motion

to reopen where her motion was filed more than five years after the September 11,

1998, NACARA deadline, see 8 C.F.R. § 1003.43(e)(1), and Polanco-Chinchilla

did not demonstrate she acted with the due diligence required for equitable tolling,

cf. Albillo-De Leon v. Gonzalez, 410 F.3d 1090 (9th Cir. 2005).

      The BIA did not abuse its discretion in denying Polanco-Chinchilla’s motion

to reconsider where the motion failed to identify any error of fact or law in the

BIA’s prior decision. See 8 C.F.R. § 1003.2(b)(1); Socop-Gonzalez v. INS, 272

F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

      We lack jurisdiction to review Polanco-Chinchilla’s ineffective assistance of

counsel claim because she failed to exhaust it before the BIA. See Barron v.

Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      Polanco-Chinchilla’s remaining contentions are unavailing.

      PETITIONS FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    07-71933